                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
 v.                                               )                    No. 3:21-CR-58-KAC-DCP
                                                  )
 COURTNEY GARVIN PARTIN,                          )
                                                  )
                       Defendant.                 )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. The parties came before the undersigned for a video motion hearing and

 status conference on July 15, 2021. Assistant United States Attorney LaToyia T. Carpenter

 appeared by video on behalf of the Government. Attorney Michael B. Menefee, appearing by

 video, represented Defendant Courtney Partin, who was also present by video. The Court

 substituted Mr. Menefee as Defendant’s counsel of record on July 7, 2021 [Doc. 20]. Following

 his appointment, Mr. Menefee filed a Motion to Continue [Doc. 21] the July 20, 2021 trial date

 and a Motion for a Detention Hearing [Doc. 22] on behalf of Defendant Partin.

        At the July 15 hearing, the Court first addressed the Motion to Conduct Psychiatric or

 Psychological Evaluation Pursuant to 18 U.S.C. §§ 4241 and 4242 [Doc. 15], which was filed by

 prior defense counsel. Mr. Menefee said he had met with Defendant Partin twice by telephone

 for about one and one-half hours. He stated that he and Defendant Partin had no trouble

 communicating and were able to work together. However, Mr. Menefee said he was not ready to

 withdraw the motion for a mental evaluation. He asked that the Court set a new deadline for




Case 3:21-cr-00058-KAC-DCP Document 24 Filed 07/21/21 Page 1 of 4 PageID #: 48
 pretrial motions and that he be allowed to determine whether to pursue the motion for a mental

 evaluation by that deadline. The Government did not object to that proposed procedure.

        The Court next turned to the request to continue the July 20, 2021 trial date and extend the

 other deadlines in this case. Mr. Menefee stated that he needed additional time to prepare for trial

 and could not be ready by the current trial date which is less than a week away. He said he had

 received the discovery from prior counsel, had reviewed it, and had met with Defendant Partin.

 Mr. Menefee said he had begun his investigation and had interviewed Defendant Partin’s mother.

 He had also identified additional information that he needed, such as police reports and transcripts

 of state hearings. Mr. Menefee said he has requested and/or ordered those materials but needs

 additional time to receive records and investigate further. After a brief recess in which Mr.

 Menefee discussed a possible February 2022 trial date with Defendant Partin, Mr. Menefee

 reported that Defendant Partin did not agree to an extended continuance. Mr. Menefee reported

 that Defendant wanted to have his trial next week; however, Mr. Menefee explained to Defendant

 that he could not be ready to defend Defendant Partin properly by then and that he does not have

 all the evidence yet.

        The Court agreed that the July 20, 2021 trial date must be continued, because Mr. Menefee

 was appointed one week ago and less than two weeks before trial. The Court finds that Mr.

 Menefee needs time to investigate the case and to consider filing pretrial motions, to include

 whether to pursue the motion for mental evaluation. If dispositive pretrial motions are filed or if

 a mental evaluation is necessary, a longer continuance is required. Accordingly, the Court will

 continue the trial but wait to set a new trial date, until after the new motion filing deadline of

 August 27, 2021. The Court finds the type of pretrial motions filed will influence the length of

 time needed to litigate motions before the new trial date. The parties will appear before the




Case 3:21-cr-00058-KAC-DCP Document 24 Filed 07/21/21 Page 2 of 4 PageID #: 49
 undersigned for a motion hearing on September 21, 2021, at which time the Court will set the new

 trial date in this case. Both parties agreed to this process. The Court also set a detention hearing

 for August 3, 2021. 1

         The Court finds Defendant Partin’s motion to continue the trial and schedule is unopposed

 by the Government and well-taken. The Court also finds that the ends of justice served by granting

 a continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). Based upon Mr. Menefee’s statements in the motion and at the July 15 hearing,

 defense counsel needs additional time to receive reports and transcripts, to investigate factual and

 legal matters, to consider and file pretrial motions, and to confer with the Defendant Partin. The

 Court finds that these pretrial preparations cannot be concluded by the July 20 trial date. The Court

 concludes that without a continuance, defense counsel would not have the reasonable time

 necessary to prepare for trial, even proceeding with due diligence.              See 18 U.S.C. §

 3161(h)(7)(B)(iv).

          The motion to continue the trial and schedule [Doc. 21] is GRANTED. The July 20,

 2021 trial date is REMOVED and will be RESET after the expiration of the pretrial motion

 deadline on August 27, 2021, and at or before the motion hearing on September 21, 2021, at 1:30

 p.m. The Court finds that all the time between the filing of the motion for mental evaluation on

 June 11, 2021, and the new trial date is fully excludable time under the Speedy Trial Act for the

 reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The Court also sets other

 deadlines, as stated below.




 1
   The August 3 detention hearing was originally scheduled for 10:00 a.m., but the time was
 changed to 1:30 p.m. This hearing will be conducted by video conference.




Case 3:21-cr-00058-KAC-DCP Document 24 Filed 07/21/21 Page 3 of 4 PageID #: 50
        Accordingly, it is ORDERED as follows:

           (1) Defendant Partin’s Motion to Continue [Doc. 21] is GRANTED;

           (2) The July 20, 2021 trial of this matter is REMOVED and will be
               RESET at or before the motion hearing on September 21, 2021, at
               1:30 p.m.;

           (3) All time between the filing of the motion for a mental evaluation on
               June 11, 2021, and the new trial date is fully excludable time under
               the Speedy Trial Act for the reasons set forth herein; 2

           (4) The parties are to appear by video before the undersigned for a
               detention hearing on August 3, 2021, at 1:30 p.m.;

           (5) The deadline for filing pretrial motions is extended to August 27,
               2021. This date is also defense counsel’s deadline for determining
               whether to pursue or withdraw the motion for a mental evaluation
               [Doc. 15]. Responses to motions are due on or before September
               9, 2021;

           (6) The parties are to appear before the undersigned for a motion
               hearing on all pending pretrial motions on September 21, 2021, at
               1:30 p.m.; and

           (7) The Court will set a new trial date, a new plea deadline, a new
               deadline for providing reciprocal discovery, a deadline for motions
               in limine, and a deadline for special requests for jury instructions at
               or before the September 21, 2021 hearing.

                IT IS SO ORDERED.


                                                      ENTER:

                                                      _________________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




 2
  A date certain for the end of the excludable time will be stated in the Order setting the new trial
 date.


Case 3:21-cr-00058-KAC-DCP Document 24 Filed 07/21/21 Page 4 of 4 PageID #: 51
